DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balijepalli, IV et al. (U.S. Pat. App. Pub. No. 2017/0261465) in view of Yokoi et al. (U.S. Pat. App. Pub. No. 2009/0074974).
Balijepalli, IV discloses, as shown in Figure, a dyadic sensor with 
(1); (13) a gate electrode (2), a gate insulation layer (24), an active layer (6), a source electrode (8), and a drain electrode (10), wherein the active layer (6) comprises 
(2) wherein the heterojunction is a Van der Waals heterojunction (see [0058]); 
(5) wherein a material of the two-dimensional semiconductor material layer comprises molybdenum sulfide, tungsten sulfide, or boron nitride (see [0059]-[0060]); 
(6) wherein the gate electrode (2) is a conductive silicon substrate, and the gate insulation layer (24) and the active layer (6) are sequentially formed on the conductive silicon substrate (30) (see Figure 28); 
(8) wherein the source electrode/ the drain electrode (8/10) is between the gate insulation layer and the active layer, or, the active layer (6) is between the source electrode/ the drain electrode (8/10) and the gate insulation layer (24) (see Figure 28); 
(10) wherein the source electrode/ the drain electrode is between the gate insulation layer and the active layer, or the active layer (6) is between the source electrode/ the drain electrode (8/10) and the gate insulation layer (24), or, the source electrode/ the drain electrode is on a same layer as the gate electrode (see Figure 28);
(14) wherein after forming the two-dimensional semiconductor material layer (6), is formed on the two-dimensional semiconductor material layer (6), and material epitaxially grows along a crystalline phase of the two-dimensional semiconductor material layer (6) (see [0049], [0058]); 
(15) wherein a material of the two-dimensional semiconductor material layer comprises molybdenum sulfide, tungsten sulfide, or boron nitride (see [0059]-[0060]).  
(1); (13)… said active layer comprises an organic light emitting layer (103b) (see Figures 1-2); (9) further comprising a base substrate (201), wherein the organic light emitting transistor is a top-gate structure (207), and the active layer (205) is between the gate electrode (207) and the base substrate (201) (see Figures 1-2); (14)…… an organic light emitting layer material is formed on the two-dimensional semiconductor material layer, and the organic light emitting layer material to form the organic light emitting layer (see Figures 1-2); (18) further comprising: providing a base substrate (201), and forming the active layer (205), the gate insulation layer (202) and the gate electrode (207) on the base substrate (201) sequentially (see Figures 1-2). 
Balijepalli, IV and Yokoi are both analogous art because both are directed to a semiconductor devices including a light emitting structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Yokoi into Balijepalli, IV because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Balijepalli, IV and Yokoi to enable the reflective anode contact of Balijepalli according to Yokoi, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP2144.07. Since it has been held to be within the .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balijepalli, IV et al. (U.S. Pat. App. Pub. No. 2017/0261465) in view of Yokoi et al. (U.S. Pat. App. Pub. No. 2009/0074974) and further in view of Eom et al (U.S. Pat. App. Pub. No. 2014/0097743).
Balijepalli, IV and Yokoi teach all claimed limitations except for selecting a display panel and an electronic device. Furthermore, Eom discloses an OLED with (11) a display panel, comprising a plurality of pixel units arranged in an array, wherein each of the pixel units comprises the organic light emitting transistor according claim 1 (see abstract); (12) an electronic device, comprising the organic light emitting transistor according to claim 1 (see [0091]. Figures 11-12). 
Balijepalli, IV, Yokoi and Eom are analogous art because they are directed to a semiconductor devices including a light emitting structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Eom into into Balijepalli, IV and Yokoi because they are from the same field of endeavor.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Balijepalli, IV and Yokoi (accordance with the teaching of Eom) since it has been held to be within the general skill of a worker in the art to select a known semiconductor element on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Balijepalli, IV et al. (U.S. Pat. App. Pub. No. 2017/0261465) in view of Yokoi et al. (U.S. Pat. App. .
Balijepalli, IV and Yokoi teach all recited limitations except for wherein after forming the organic light emitting layer, the two-dimensional semiconductor material layer is formed on the organic light emitting layer by a transfer printing method.  Furthermore, Lee discloses a light emitting structure having (19) wherein after forming the organic light emitting layer (480), the two-dimensional semiconductor material layer is formed on the organic light emitting layer (480) by a transfer printing method (see [0160]). 
Balijepalli, IV, Yokoi and Lee are analogous art because they are directed to a semiconductor devices including a light emitting structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Lee into into Balijepalli, IV and Yokoi because they are from the same field of endeavor.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Balijepalli, IV and Yokoi (accordance with the teaching of Lee) since it has been held to be within the general skill of a worker in the art to select a known forming technique as taught by Lee on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claims 3-4, 7, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        December 28, 2021